Citation Nr: 0906573	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-00 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression and anxiety.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for a disorder of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to July 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and May 2006 decisions of 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

In December 2005, the Veteran testified at a video conference 
hearing held before a Veterans Law Judge (VLJ).  In July 
2006, the case initially came before the Board at which time 
the Board decided two issues which were on appeal, and 
remanded the claim of entitlement to service connection for a 
psychiatric disorder.  Thereafter, the VLJ who conducted the 
December 2005 hearing retired, and in August 2008, the Board 
remanded the case in order to provide the Veteran with an 
opportunity to partake in another Board hearing, which he 
accepted.  This second hearing occurred in November 2008, at 
which time the Veteran presented testimony at a video 
conference held before the undersigned VLJ.  A transcript of 
the hearing is of record.

The Board finds that the AMC/RO complied with the July 2006 
and August 2008 Remand directives, and therefore the Board 
may proceed with its review of the appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting Board's duty to 
"insure [the RO's] compliance" with the terms of its remand 
orders).

In March 2007, the Veteran raised a new service connection 
claim for a neck disorder.  This claim has not yet been 
addressed by the RO and is referred for action as 
appropriate.  


FINDINGS OF FACT

1.  A June 1990 rating decision denied service connection for 
a low back disorder.

2.  Evidence added to the record since the June 1990 rating 
decision when viewed by itself or in the context of the 
entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a low back 
disorder.  

3.  The file contains current diagnoses of depression and 
anxiety and includes more than one competent medical opinion 
causally linking a currently diagnosed psychiatric disorder 
to reported sexual trauma during service; the evidence falls 
at least in relative equipoise as to whether an in-service 
sexual trauma occurred.


CONCLUSIONS OF LAW

1.  The June 1990 rating decision which denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104 (2008).

2.  Evidence received subsequent to the June 1990 rating 
decision relating to the service connection claim for a low 
back disorder is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).

3.  Resolving reasonable doubt in favor of the Veteran, 
service connection for a psychiatric disorder is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f)(3) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claims on appeal being addressed in this decision.  The 
Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his application to reopen 
the service connection claim for a low back disorder a 
January 2007 letter from VA.  This letter informed the 
Veteran his service connection claim on appeal had been 
previously denied in a final decision, and that in order for 
VA to reopen and reconsider his claim, he must submit "new 
and material evidence."  Specifically, he was advised that 
new evidence consists of evidence in existence that has been 
submitted to the VA for the first time.  Material evidence 
was explained as additional information that must relate to 
an unestablished fact necessary to substantiate your claim.  
The letter further informed the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  With regard to describing what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial, the letter advised 
the Veteran that VA needed evidence showing that the 
condition previously denied existed from military service to 
the present time.  Accordingly, the Board concludes that this 
satisfied the notice requirement with regard to the 
application to reopen the previously denied claim for a low 
back disorder.  Kent, 20 Vet. App. at 10.  

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his claims in 
letters issued in July 2006 (psychiatric claim) and January 
2007 (low back claim), wherein the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  With respect to private 
treatment records, the letters informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

The Veteran also received notification with regard to the 
five elements of a service-connection claim, i.e., (1) 
veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date, 
in July 2006 and January 2007.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Following that notice, subsequent 
adjudication of the claims on appeal was undertaken in May 
2008 (SSOC issued).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  In sum, the record indicates that 
the Veteran received appropriate notice pursuant to the VCAA.

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
have been obtained as well as identified VA and private 
treatment records and records from the Social Security 
Administration.  Statements and hearing testimony from the 
Veteran are also on file.  

VA has no specific duty to conduct an examination with 
respect to the claim for a low back disorder requiring new 
and material evidence because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide 
a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening 
of claim, and conduct of VA medical examination, when 
claimant had not presented new and material evidence.)  A VA 
examination pertaining to the Veteran's claim for a 
psychiatric disorder was conducted in June 2007.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background and Legal Analysis

The law and regulations generally pertaining to service 
connection provide that service connection may be established 
for disability resulting from personal injury suffered or 
disease contracted in line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§  1110, 1131.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
arthritis and psychoses, manifests to a degree of 10 percent 
or more within one year of leaving service, such disability 
shall be granted service connection on a presumptive basis.  
38 C.F.R. § 3.307, 3.309 (2008).



								[Continued on Next 
Page]
	
        A.  New and Material - Low Back

In order to reopen a claim which has been denied in a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as were the applications to reopen the 
claims addressed herein, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

The most recent final denial of the service connection claim 
for a back disorder was in a June 1990 rating action.  
Because the Veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  In February 2006, 
the Veteran filed to reopen the claim.  As noted, despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  With these considerations, the Board has 
reviewed the record, with particular attention to the 
evidence received since the final June 1990 decision.  

The evidence associated with the Veteran's file at the time 
that the June 1990 rating decision was issued included: 
service treatment records (STRs), and an April 1990 VA 
examination report.  The STRs are entirely negative for any 
indication of a back injury for a diagnosed back disorder.  
The May 1965 separation examination report revealed no 
clinical abnormality of the spine.  A VA examination report 
of April 1990 indicated that the Veteran had undergone back 
surgery in 1975.  Range of motion of the lumbar spine was 
normal.  The diagnoses included status post lumbar herniated 
nucleus pulposus by history - 1975.  

In a June 1990 rating action, the RO denied service 
connection for a back condition, reasoning that no back 
condition was shown to have been incurred or aggravated 
during service.  The Veteran was advised of that decision in 
correspondence from VA issued to him in June 1990 and he did 
not appeal it.  

The Veteran filed to reopen a service connection claim for a 
back disorder in February 2006, reporting that during boot 
camp, he fell and injured his back wearing a 10 pound pack.  
He mentioned that thereafter he re-injured the back in 1974.  

Evidence added to the file subsequent to the 1990 rating 
action includes records from Dr. C. dated from 1998 to 2000 
which document complaints of low back pain, status post 1975 
surgery.  

VA records dated in 2004 document low back pain.  An entry 
dated in 2005 reflects that the Veteran complained of a 2-
month history of low back pain with unilateral leg pain.  An 
MRI study of February 2005 revealed lumbar degenerative disk 
disease with right L5 radiculopathy and evidence of nerve 
root impingement.  

Records from the SSA received in 2006 include an X-ray film 
report dated in 1983 documenting degenerative disc disease 
and osteoarthritis, without evidence of acute injury.  A 
private medical record dated in 1984 documents the Veteran's 
complaints of back pain.  The history indicated that the 
Veteran underwent back surgery in 1977 due to the collapse of 
the L-3 vertebrae as result of lifting a heavy object.  
Lumbosacral strain was diagnosed.  

In a decision issued in May 2006, the RO determined that new 
and material evidence had not been presented to reopen the 
claim and continued the denial of service connection for a 
disorder of the lumbar spine.  

VA records dated in 2006 and 2007 reflect that the Veteran 
continued to be treated for low back problems, assessed as 
postlaminectomy syndrome of the lumbar region.  

At a video-conference hearing held in November 2008 before 
the undersigned Board VLJ, the Veteran gave an account of a 
fall and injury to his back during service during the course 
of a night training exercise.  He believed that he strained 
or pulled a muscle at that time and testified that it was 
sporadically problematic thereafter.  He reported that he 
sought treatment from a chiropractor within 2 months of 
discharge from service, but could not remember the 
chiropractor's name.  He indicated that he underwent surgery 
in 1975 for a ruptured disc and thereafter had back problems.  
At the hearing, the Veteran presented additional evidence 
accompanied by a waiver.  The Board observes that some of 
this evidence is duplicative of that already on file, it 
appears that the waiver was also intended to be directed 
toward the submission of the Veteran's VA medical records 
dated in 2008 which do not relate to his claimed back 
disorder.    

Analysis

With respect to the service connection claim for a low back 
disorder, after reviewing the record, the Board finds that 
the additional evidence received since the final June 1990 
rating decision is not new and material within the meaning of 
38 C.F.R. § 3.156(a).  There has been no evidence received 
since the June 1990 rating decision which by itself or in 
conjunction with previously considered evidence, relates to 
an unestablished fact necessary to substantiate the service 
connection claim for a low back disorder.  

Specifically, the record still lacks any evidence which 
reflects that the Veteran's low back was injured in service 
or which establishes or even suggests that an etiological 
relationship exists between a currently manifested low back 
disorder and service.  Clinical records, documents and 
statements provided for the record subsequent to the June 
1990 final rating decision are for the most part new in that 
they were not previously of record.  However, absent even a 
suggestion in that evidence of an etiological relationship 
between the current claimed low back disorder and service, 
this evidence fails to relate to an unestablished fact 
necessary to substantiate the claim, and it therefore is not 
material.  

Essentially, the evidence presented for the record since the 
1990 rating decision pertains to the current complaints and 
symptomatology of the low back without reference to an 
etiological relationship to service.  In Morton v. Principi, 
3 Vet. App. 508 (1992), the Court held that medical records 
merely describing the Veteran's current condition are not 
material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  In a related case, the Court 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in-
service event), does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).

The Veteran's statements and contentions regarding his 
opinion that an etiological relationship exists between a 
claimed low back disorder and service (to include any 
incident therein) are essentially cumulative and redundant of 
contentions made prior to the 1990 rating decision, and thus 
are not new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 
12 Vet. App. 321 (1999).  Moreover, as a layman, the Veteran 
lacks the competence to provide a probative opinion on the 
medical diagnosis or etiology of his currently claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In Moray v. Brown, 5 Vet. App. 211, 213 (1993), the 
Court opined that lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.

Essentially, the evidence received since the June 1990 final 
rating decision fails to include: (1) evidence of service 
incurrence of a low back injury; (2) current evidence of any 
clinical residuals of a low back injury sustained in service; 
and (3) competent medical evidence or opinion etiologically 
linking a current disability of the low back to service or 
any incident therein.  Accordingly, there has been no 
evidence received since the June 1990 rating decision, which 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the service connection claim or raises any 
reasonable possibility of substantiating the claim.  

Accordingly, the Board finds that the evidence presented 
subsequent to the June 1990 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the Veteran's service connection 
claim for a low back disorder.  38 U.S.C.A. § 5108.  Because 
the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable and the claim remains denied.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

	B.  Service Connection - Psychiatric Disorder

The Veteran's STRS are negative for any complaints of a 
psychiatric nature or for a diagnosed psychiatric disorder.  
There was no documentation of any in-service sexual trauma.  
The May 1965 separation examination report reflects that 
psychiatric evaluation was normal.  The May 1965 Report of 
Medical History reflected that the Veteran reported he did 
not experience depression or excessive worry or nervous 
trouble of any sort.

Service personnel records indicate that the Veteran was 
assigned to Robins Air Force Base in Georgia, from September 
1962 to January 1963 and that in mid-January 1963, he was 
transferred to Gunter Air Force Base in Alabama.  

In January 2004, the Veteran filed a service connection for a 
psychiatric disorder.  The Veteran maintained that while 
stationed at Robins Air Force Base in Georgia, a lieutenant 
made sexual advances at him, resulting in the Veteran 
requesting a transfer which was granted to Gunter Air Force 
Base in January 1963.   

The Veteran had reported being treated for anxiety and 
depression by Dr. T. in the 1980's and 1990's, but in a 
statement presented in June 2004, the Veteran indicated that 
it did not appear that these records were available.  Records 
of Dr. L. were also unavailable.  Private medical records of 
Dr. J. dated in 2000 and 2001 reflect that diagnoses of 
anxiety and depression were made.

VA records reflect that the Veteran had a positive depression 
screen in 2001 and that he reported being treated with 
medication for depression/anxiety during the previous 7 to 8 
months.  A June 2001 psychiatry note reflects that the 
Veteran reported a 10-year history of depression and anxiety, 
attributed to his mother's illness.  Assessments of dysthymic 
disorder, depression and anxiety state were made in June 
2001.   

In a statement from the Veteran dated in July 2004, he 
indicated that he never reported having sustained sexual 
trauma during service until speaking with a VA doctor in 
March 2003.  

A VA medical record dated in March 2004 indicates that the 
Veteran was referred for psychotherapy related to an incident 
reported to have occurred during military service.  
Essentially, the Veteran reported that during service, he was 
pursued by a lieutenant who was interested in him sexually 
and continued to harass him despite the Veteran rebuffing his 
overtures, until the Veteran was transferred to another base 
per his request.  It was noted that the Veteran had been 
doubting himself since this incident.  Depressive disorder 
was diagnosed.

Records from the Social Security Administration (SSA) include 
a private psychology report dated in May 2005.  The in-
service sexual trauma incident was discussed and it was noted 
that the Veteran had not talked about that event until 
recently and had been ruminating about it for the past 40 
years.  The psychologist concluded that the Veteran had 
features of obsessive-compulsive personality as well as 
chronic depression and anxiety stemming for the reported in-
service incident.  The psychologist also believed that the 
Veteran had mild to moderate dysthymic disorder.   

The file contains a statement dated in October 2005 provided 
by a VA psychiatrist and a VA counseling psychologist.  These 
medical professionals reported they had been treating the 
Veteran since March 2004 for an anxiety disorder secondary to 
experiencing sexual trauma during military service.  

Also on file is a VA examination report of June 2007.  The 
Veteran reported that while stationed at Robins Air Force 
Base he was subject to sexual trauma/harassment from a 
Lieutenant.  The Veteran reported that this harassment 
continued for about 3 months and included groping, sexual 
advances and a threat from the Lieutenant of a dishonorable 
discharge if the Veteran were to report the alleged conduct.  
Ultimately the Veteran was transferred to another base.  Axis 
I diagnoses of dysthymic disorder and anxiety disorder were 
made.  An Axis II diagnosis of personality disorder was also 
made.  The examiner opined that there was a 50% or greater 
possibility that the "homosexual advances" alleged by the 
Veteran to have occurred during service were sufficient to 
cause the Veteran's current psychiatric disorders.

VA records dated from in 2007 and 2008 reflect that the 
Veteran continued to be followed for psychiatric treatment.  


The file contains a statement from the Veteran's wife dated 
in June 2008 attesting that while the Veteran was stationed 
at Robins Air Force Base, he came home complaining that a 
Lieutenant was making verbal and physical sexual advances 
towards him and recalled that because of this, he requested a 
transfer, which was approved.  

At a video-conference hearing held in November 2008 before 
the undersigned Board VLJ, the Veteran gave an account of the 
sexual trauma he sustained during service in 1962.  The 
Veteran stated that he asked for a transfer but did not 
discuss in detail the reasons for his request, but indicated 
that it was allowed in December of 1962.  The Board finds 
that, under the circumstances of this case, the Veteran's 
written and verbal accounts of his psychiatric trauma in 
service are consistent and credible.  

At the hearing the Veteran also presented additional evidence 
accompanied by a waiver.  The Board observes that some of 
this evidence is duplicative of that already on file, it 
appears that the waiver was also intended to be directed 
toward the submission of the Veteran's VA medical records 
dated in 2008 which show continued psychiatric treatment.

The evidence of record clearly establishes that the Veteran 
has currently manifested psychiatric disorders diagnosed as 
anxiety and depression.  In addition, these diagnosed 
psychiatric disorders have been positively associated the 
Veteran's reported in-service sexual trauma.  Specifically, 
medical opinions provided in May 2005 (private psychologist), 
October 2005 (VA psychiatrist and counseling psychologist) 
and June 2007 (VA examiner) all etiologically linked the 
Veteran's reported in-service sexual trauma to his currently 
diagnosed depressive and/or anxiety disorders.  

The critical question remaining amounts to whether credible 
supporting evidence, apart from the Veteran's statements, 
establishes that the claimed in-service sexual trauma 
actually occurred.  The Board finds that the evidence in this 
regard falls at least in relative equipoise, in which case 
the Veteran receives the benefit of the doubt to his 
advantage.

Although the Veteran has not specifically claimed post-
traumatic stress disorder (PTSD) attributable to the reported 
in-service sexual trauma, nor does the file contain any 
diagnosis of PTSD, the Board believes that some of the 
instructive law regulations and provisions regarding PTSD 
claim development are also relevant in this case.  

In PTSD claims, where a claimed stressor relates to a non-
combat, personal or sexual assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  38 C.F.R. § 
3.304(f)(3); Moran v. Principi, 17 Vet. App. 149, 155 (2003); 
see also Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 
2007); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 330 F.3d 1345, 1351 (Fed. Cir. 2003) 
(noting that "[a] veteran's statement regarding a non- combat 
related, in-service assault is certainly evidence that must 
be considered by the VA in adjudicating a PTSD claim").  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  In addition, 
examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

In this case, the Veteran maintains that he was subject to 
sexual advances/trauma from a Lieutenant who also threatened 
him with a dishonorable discharge for reporting such conduct 
at Robins Air Force Base for approximately a three month 
period between September and December 1962.  While the STRs 
and SPRs do not contain any reference or report of sexual 
harassment or trauma in service and do not contain any 
diagnosis of a psychiatric disorder in service, it is clear 
that the Veteran was transferred from Robins Air Force Base 
in Georgia to Gunter Air Force Base in Alabama in January 
1993 and the Veteran maintains that this transfer was made 
pursuant to his request and as a result of the sexual trauma 
which he reports occurred at Robins Air Force Base.  Although 
no actual behavior changes on the part of the Veteran are 
evident in the STRs or SPRs, the aforementioned provisions 
suggest that evidence of the transfer, in and of itself, is 
an indication of a behavioral change.  

In addition, the aforementioned provisions indicate that 
statement from a family member made provide corroboration of 
a Veteran's reported "stressor."  In this regard, the file 
contains a 2008 statement of the Veteran's wife recalling 
that while the Veteran was stationed at Robins Air Force 
Base, he complained that a Lieutenant was making verbal and 
physical sexual advances towards him and recalled that 
because of this, he requested a transfer, which was approved.  

As previously mentioned, the file also contains three 
separate competent medical opinions accepting the Veteran's 
account of the events occurring during service relating to 
sexual trauma as credible and linking his currently 
manifested psychiatric condition(s) to that trauma.  The 
Board also finds that the Veteran's written statements and 
testimony concerning in-service trauma as credible, 
particularly in light of the statement provided by the 
Veteran's wife, and the in-service transfer from one base to 
another.  

The Board notes the significant lapse in time between the 
Veteran's claimed in-service trauma and his first documented 
verbalization of such events in approximately 2004, which can 
be construed as unsupportive of the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
However, under the totality of the circumstances in this 
case, the favorable and unfavorable or negative evidence 
falls at least in relative balance, in which case, the 
benefit of the doubt applies in the Veteran's favor.   38 
U.S.C.A. § 5107(b).  Therefore, the appeal is granted.


ORDER

New and material evidence not having been received, the 
service connection claim for a low back disorder is not 
reopened and remains denied.

Service connection for a psychiatric disorder is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


